                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 25, 2020
                          UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

KEVIN ABIMAEL OCHOA-                     §
CASTILLO,                                §
                                         §
             Plaintiff.                  §
                                         §
VS.                                      §     CIVIL ACTION NO. 4:19–CV–00878
                                         §
WALLACE L. CARROLL ET AL.,               §
                                         §
             Defendants.                 §


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      On March 10, 2020, United States Magistrate Judge Andrew M. Edison filed a

Memorandum and Recommendation (Dkt. 26) recommending that Defendant’s Motion to

Dismiss (Dkt. 17) be GRANTED.

      On March 24, 2020, Plaintiff filed his Objections. See Dkt. 27. In accordance

with 28 U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo determination

of those portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection [has been] made.” After conducting this de novo

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s
Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 26) be
            APPROVED AND ADOPTED in its entirety as the holding of the
            Court; and

      (2)   Defendants Motion to Dismiss (Dkt. 17) is GRANTED.

      It is so ORDERED.

      SIGNED and ENTERED this 25th day of March, 2020.



                                           _________________________________
                                                 GEORGE C. HANKS, JR.
                                            UNITED STATES DISTRICT JUDGE




                                       2
